D/F



      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      ---------------------------------------------------X
      MARY M. ZAPATA, individually and as administrator of
      the ·estate of Jaime J. Zapata; AMADOR ZAPATA JR.;
      AMADOR ZAPATA III, individually and as administrator                  MEMORANDUM & ORDER
      of the estate of Jaime J. Zapata); CARLOS ZAPATA;
      JOSE ZAPATA; E. WILLIAM ZAPATA; VICTOR                                  17-CV-6645 (NGG) (CLP)
      AVILA, JR., individually and as guardian for S.A. and
      V .E.A.; VICTOR A VILA; MAGDALENA A VILA
      VILLALOBOS; JANNETTE QUINTANA; MATHILDE
      CASON, individually and as administrator of the estate of
      Arthur and Lesley Redelfs, and as guardian for R.R.;
      ROBERT CASON; REUBEN REDELFS; PAUL
      REDELFS; KATRINA REDELFS JOHNSON;
      BEATRICE REDELFS DURAN; RAFAEL MORALES,
      individually and as administrator of the estate of Rafael
      Morales Valencia; MARIA MORALES; MORAIMA
      MORALES CRUZ, individually and as guardian for G.C.,
      A.C., and N.C.; JUAN CRUZ; LOURDES BATISTA,
      individually and as administrator of the estate of Felix
      Batista; ADRIELLE BATISTA; AMARI BATISTA;
      AL YSANDRA BATISTA; ANDREA BATISTA; ADAM
      BATISTA; MARLENE NORONO; and JACQUELINE
      BATISTA,

                                     Plaintiffs,

                     -against-


      HSBC HOLDINGS PLC; HSBC BANK U.S.A., N.A.;
      HSBC MEXICO S.A. INSTITUCION DE BANCA
      MULTIPLE, GRUPO FINANCIERO HSBC; and GRUPO
      FINANCIERO HSBC, S.A. de C.V.,

                                     Defendants.
      ---------------------------------------------------------------X
      NICHOLAS G. GARAUFIS, United States District Judge.

             Thirty victims and family members of victims of violent acts perpetrated by Mexican

      drug cartels bring this suit under the Anti-Terrorism Act, 18 U.S.C. § 2331 et seq. (the "ATA"),

      alleging that Defendants HSBC Holdings plc ("HSBC Holdings"); HSBC Bank USA, N.A.

      ("HSBC US"); and two Mexican HSBC subsidiaries: (1) HSBC Mexico S.A., Instituci6n de

                                                         1
Banca Multiple, Grupo Financiero HSBC, and(~) Grupo Financiero HSBC, S.A. de C.V.

'("HSBC Mexico" and "Grupo Financiero" respectively and, collectively, the "Mexican HSBC

Entities") committed acts of international terrorism by laundering drug proceeds for the cartels.

(Compl. (Dkt. 1) ,r,r 8-12.) HSBC Holdings moves to dismiss the complaint for lack of personal

jurisdiction (HSBC Holdings Mot. to Dismiss for Lack of Jurisdiction ("HSBC Holdings Mot.")

(Dkt. 32)), and all Defendants move to dismiss the complaint for failure to state a claim under

the ATA (Mot. to Dismiss for Failure to State a Claim ("Defs. Mot.") (Dkt. 33)). For the reasons

set forth below, HSBC Holdings' motion to dismiss for lack of personal jurisdiction is

GRANTED and the remaining Defendants' motion to dismiss for failure to state a claim is

GRANTED.

I.      BACKGROUND
        A.      Factual Allegations

        The Plaintiffs are victims and family members of the victims of five of Mexico's largest

and most powerful drug cartels: the Sinaloa Cartel, the Juarez Cartel, the Los Zetas Cartel, the

Gulf Cartel, and the Norte del Valle Cartel (collectively, the "Cartels"). (Compl. ,r,r 1, 51-88.)

The complaint details atrocities committed by the Cartels including: "gruesome public displays

designed to intimidate and coerce" (llh ,r,r 62-65); "attacks on children and women" (llh ,r,r 66-

67); "mass murders" (llh ,r 68); "attacks on the media" fuh ,r,r 69-73); "attacks on public

officials" fuh ,r 74); "attacks on police and military" (ML ,r,r 75-76); "kidnappings" wL ,r 77); and

"attacks on American civilians and officials" (llh ,r,r 78-88). Plaintiffs allege that they or their

family members were injured or killed in Mexico by acts of cartel violence between 2008 and

2011, incidents they characterize as "terrorist attacks." Specifically Plaintiffs allege that they

were injured by:



                                                  2
             •   The 2011 attack outside San Luis Potosi on ICE Special Agents Jaime Zapata and
                 Plaintiff Victor Avila, Jr. by the Los Zetas Cartel (id. ,r,r 90-97);

             •   The 2010 attack in Ciudad Juarez by the Juarez-Cartel-aligned Barrio Aztecas
                 street gang on U.S. consular employee Lesley Redelfs and her husband, Arthur
                 Redelfs, in front of their infant child (ill: ,r,r 98-106);

             •   The 2010 murder in Ciudad Juarez of Rafael Morales, Jr., and members of his
                 family by "assassins from the Sinaloa Cartel" fuL_ ,r,r 107-112); and

             •   The 2008 murder in Saltillo, Coahuila, of U.S. security consultant Felix Batista by
                 the Los Zetas Cartel fuL. ,r,r 113-115).

        According to Plaintiffs, the Cartels rely on money laundering to integrate the substantial

cash proceeds of their drug sales into the legitimate economy. (Id.        ,r,r 116-33.)   As part of the

laundering process, cash is deposited into USO-denominated bank accounts through

intermediaries, typically either individuals or currency exchange businesses known as "casas de

cambio." (Id.    ,r,r 126-133.)   Plaintiffs allege that HSBC Mexico routinely opened USO-

denominated accounts for and accepted large cash deposits from individuals and entities that

were "known or suspected money launderers for [the Cartels]" (including casas de cambio and

corporations known to work with or for the Cartels) without obtaining required know-your-

customer ("KYC") information. (Compl.          ,r,r 159, 174-176).   Plaintiffs further allege that these

deposits were subsequently laundered by HSBC US into the American financial system, by wire

transfers through HSBC US' s correspondent account with HSBC Mexico, and by HSBC US' s

"Banknotes" program, through which it purchased bulk physical currency from HSBC Mexico.

ilib ,r,r 216-225.)   All of this, according to Plaintiffs, was possible because, despite several

warnings from within and without the organization, HSBC Holdings, HSBC US, and HSBC

Mexico deliberately maintained substandard anti-money laundering ("AML") policies, and

because HSBC US failed to conduct appropriate due diligence on HSBC Mexico. (Ml ,r,r 154-

259.)



                                                     3
        On December 11, 2012, HSBC Holdings and HSBC US entered into a deferred

prosecution agreement in which they admitted laundering at least $881 million in drug-

trafficking proceeds and agreed to pay $1.9 billion in forfeiture and fines. (.Mh ,r,r 250-259.)

        B.      Procedural History

                1.     Prior Litigation

        Before instituting the present action, Plaintiffs filed a nearly identical complaint in the

Southern District of Texas before Judge Andrew S. Hanen. (Compare First Amended

Complaint, Zapata v. HSBC Holdings plc, No. 16-cv-30 (S.D. Tex. May 3, 2016) (the "Texas

Action") (Dkt. 36); with Compl.) After Judge Hanen dismissed HSBC Holdings and the

Mexican HSBC Entities for lack of personal jurisdiction, Plaintiffs voluntarily dismissed the

Texas Action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(l){A)(i) and

refiled in this court. See Zapata v. HSBC Holdings plc, No. 16-cv-30, 2017 WL 6939209, at *6

(S.D. Tex. Sept. 4, 2017) ("Zapata I") (dismissing HSBC Holdings); Zapata v. HSBC Holdings

plf, No. 16-cv-30, 2017 WL 6939210, at *9 (S.D. Tex. Oct. 17, 2017) ("Zapata II") (dismissing

the Mexican HSBC Entities); see also Notice of Voluntary Dismissal (Dkt. 36 at ECF 12-14);

Order Dismissing Plfs. Claims Without Prejudice (Dkt. 36 at ECF 16).)

               2.      The Instant Action

       Plaintiffs bring this action pursuant to the ATA's civil remedies provision, codified at 18

U.S.C. § 2333(a). Section 2333(a) provides for recovery of treble damages and attorney's fees

by United States nationals and their estates, .survivors, and heirs for injuries sustained "by reason

of~ act of international terrorism." 18 U.S. C. § 23 33(a). In support of their claim that

Defendants engaged in acts of "international terrorism," Plaintiffs allege that Defendants violated

two criminal provisions of the ATA: 18 U.S.C. § 2339A, which criminalizes the provision



                                                  4
material support to terrorists, and 18 U.S.C. § 2339C, which criminalizes the financing of

terrorism. 1

         Plaintiffs bring ATA claims against:

               1) Defendant HSBC Holdings, the ultimate parent company of all HSBC entities,
                  including the remaining Defendants. HSBC Holdings is incorporated in England
                  and Wales and headquartered in London.
               2) Defendant HSBC US, a federally chartered bank headquartered in McLean,
                  Virginia, with its principal office in New York City.
               3) Defendant Grupo Financiero, an indirect subsidiary of HSBC Holdings.
               4) Defendant HSBC Mexico, the principal operating c.ompany of Defendant Grupo
                  Financiero.
         Currently before the court are HSBC Holdings' motion to dismiss for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2) and all Defendants' motion to

dismiss for failure to state a claim pursuant to Rule 12(b)(6).

         The court will first address HSBC Holdings' Rule 12(b)(2) motion and then address the

remaining Defendants' Rule l 2(b)(6) motion.

II.      HSBC HOLDINGS' MOTION TO DISMISS FOR LACK OF PERSONAL
         JURISDICTION                                                                                     I




         HSBC Holdings offers two arguments in support of its motion. First, HSBC Holdings

asserts that, under principles of issue preclusion, Zapata I estops Plaintiffs from relitigating the

issue of personal jurisdiction over HSBC Holdings in this proceeding. 2 (See Mem. in Supp. of

HSBC Holdings Mot. ("HSBC Holdings Mem.") (Dkt. 34) at 2-5.) Second, HSBC Holdings

contends that, assuming issue preclusion does not apply, Plaintiffs have failed to establish


1 As discussed in greater detail infra Section Ill.B, however, well-pleaded allegations that a defendant violated either
of these statutes are not themselves sufficient to plead an ATA claim. See Linde v. Arab Bank PLC, 882 F .3d 314,
326 (2d Cir. 2018) Gury instruction that finding a violation of material support statute was sufficient to find
defendant had committed an act of international terrorism within the meaning of ATA's civil remedies provision
was reversible error).
2
  For the purpose ofresolving HSBC Holdings' motion, the court takes judicial notice of Zapata I, Zapata II, and all
filings in the Texas Action. See TechnoMarine SA v. Giftports. Inc., 758 F.3d 493, 498-99 (2d Cir. 2014).

                                                           5
personal jurisdiction over HSBC Holdings under Federal Rule of Civil Procedure 4(k)(2). (ML at

5-8.)

         For the reasons discussed below, the court agrees that Judge Hanen's order in the Texas

Action has preclusive effect and, thus, Plaintiffs cannot reargue the issue in this proceeding. 3

Accordingly, HSBC Holdings' motion to dismiss for lack of personal jurisdiction is GRANTED.

         A.       Legal Standard

         Issue preclusion, also referred to as collateral estoppel, bars "successive litigation of an

issue of fact or law actually litigated and resolved in a valid court determination essential to the

prior judgment." New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001). As is relevant here,

issue preclusion applies to jurisdictional determinations, including those of personal jurisdiction,

notwithstanding that a dismissal for lack of personal jurisdiction does not constitute an

adjudication "on the merits" for claim preclusion (i.e. res judicata) purposes. See, e.g., Ins. Co.

of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 n.9 (1982) ("It has

long been the rule that [issue preclusion] appl[ies] to jurisdictional determinations-both subject

matter and personal." (citations omitted)); see also Kasap v. Folger Nolan Fleming & Douglas,

Inc., 166 F.3d 1243, 1248 (D.C. Cir. 1999) ("[U]nder principles of issue preclusion, even a case

dismissed without prejudice has preclusive effect on the jurisdictional issue litigated.").

        In federal question cases such as this, whether a prior federal court judgment has

preclusive effect in a subsequent proceeding is governed by federal common law. See Wyly v.

Weiss, 697 F.3d 131, 140 (2d Cir. 2012) (citing, inter alia, Marvel Characters, Inc. v. Simon, 310

F.3d 280,286 (2d Cir. 2002)). In this circuit, issue preclusion applies where: "(l) the identical

issue was raised in a previous proceeding; (2) the issue was actually litigated and decided in the


3
 Accordingly, although the court need not reach the merits of Plaintiffs' contentions, it agrees with Judge Hanen
and would reach the same conclusion for substantially the same reasons were the issue properly presented.

                                                         6
previous proceeding; (3) the party [raising the issue] had a full and fair opportunity to litigate the

issue [in the prior proceeding]; and (4) the resolution of the issue was necessary to support a

valid and final judgment on the merits." Marvel, 310 F.3d at 288-89 (citation and internal

quotation marks omitted). The party asserting preclusion bears the initial burden of proving the

identity of the issues, while the party opposing preclusion bears the burden of showing the

absence of a full and fair opportunity to litigate the claims involving the precluded issue. See

White v. Profl Claims Bureau, 284 F. Supp. 3d 351, 358-59 (E.D.N.Y. 2018) (citing Khandhar

v. Elfenbein, 943 F.2d 244,247 (2d Cir. 1991)).

        A "final" judgment for issue preclusion need not be one that is immediately appealable.

Rather, the Second Circuit takes a "broad view of the application of collateral estoppel to rulings

made at an interim stage oflitigation." United States v. Alcan Aluminum Com., 990 F.2d 711,

719 (2d Cir. 1993). Thus, when determining whether to accord an interlocutory order preclusive

effect, courts are instructed to consider broad factors such as "the nature of the decision (i.e., that

it was not avowedly tentative), the adequacy of the hearing, and the opportunity for review."

Lummus Co. v. Commonwealth Oil Refining Co., 297 F.2d 80, 89 (2d Cir. 1961). Indeed, for

collateral estoppel purposes, '" [f]inality' ... may mean little more than that the litigation of a

particular issue has reached such a stage that the court sees no really good reason for permitting

it to be litigated again." Id.

        B.      Discussion

        While the parties do not appear to disagree that the first three elements of the test are

satisfied, the court addresses them briefly before turning to the primary issue in dispute-Le.

whether Zapata I constitutes a "valid and final judgment on the merits" in light of Plaintiffs'

subsequent voluntary dismissal of the Texas Action under Rule 4l(a)(l).



                                                  7
                  1.       Whether the Issue Presented Is "Identical" to that Presented in the Prior
                           Proceeding

         While, as set forth above, determinations of personal jurisdiction are subject to issue

preclusion, the doctrine typically does not apply to a subsequent action instituted in a separate

jurisdiction from the original action, as a defendant may lack minimum contacts with one

jurisdiction but have them with another. Accordingly, where, as here, the subsequent action is

brought in a different court, the personal jurisdiction issue is generally not "identical" for

preclusion purposes. Cf, e.g .• Krepps v. Reiner, 588 F. Supp. 2d 471,478 (S.D.N.Y. 2008)

("When a plaintiff files two actions against the same defendant in the same district, the personal

jurisdiction issue is generally identical." (emphasis added) (citation omitted)). 4

         In the case at bar, however, the parties agree that the federal long-arm statute (Rule

4(k)(2))-the rule under which Judge Hanen decided HSBC Holdings' motion in the Texas

action, see Zapata I, 2017 WL 6939209, at *4-provides the sole basis for this court to

potentially exercise personal jurisdiction over HSBC Holdings (see Plfs. Mem. in Opp. to HSBC

Holdings Mot. ("Plfs. Mem. I") (Dkt. 36) at 5 ("[T]he parties agree that jurisdiction should be

analyzed under the federal long-arm statute.")). Because the jurisdictional analysis under the

federal long-arm statute asks whether a defendant has sufficient minimum contacts with the

United States as a whole, see Porina v. Marward Shipping Co., 521 F.3d 122, 126-27 (2d Cir.

2008), the fact that the current proceeding was instituted in a different district from the Texas

Action is immaterial. Further, the complaint does not set forth, nor is the court aware of, any

jurisdictional facts not known or knowable to Plaintiffs when they filed the Texas Action. See




4 For example, while Judge Hanen held that the Southern District of Texas could not exercise personal jurisdiction
over the Mexican HSBC Entities under the Texas long-arm statute, see generally Zapata II, the parties do not dispute
that this court may exercise personal jurisdiction over the Mexican HSBC Entities under the New York long-arm
statute.

                                                         8
                                                                '
Krepps, 588 F. Supp. 2d at 478 (in a subsequent action instituted following a dismissal for lack

of personal jurisdiction, the "jurisdiction issue is generally identical unless ... the plaintiff

alleges new material facts that could not have been previously discovered in the exercise of due

diligence"). Accordingly, the court is satisfied that the issue presented by HSBC Holdings'

motion is "identical" for preclusion purposes.

               2.      Whether the Issue Was Actually Litigated and Decided in the Prior
                       Proceeding and Whether the Parties Had a Full and Fair Opportunity to
                       Litigate

       Plaintiffs do not dispute that the controlling issue-whether personal jurisdiction over

HSBC Holdings under Rule 4(k)(2) is proper-was actually litigated and decided in the Texas

Action, nor do they argue that they were not provided with a full and fair opportunity to do so.

Having reviewed the docket in the Texas Action, the court cannot discern any basis to conclude

otherwise. Plaintiffs filed a brief opposing HSBC Holdings' motion in the Texas Action (see

Plfs. Mem. in Opp. to HSBC Holdings Mot., Texas Action (Dkt. 54)) and Judge Hanen expressly

considered Plaintiffs' arguments before concluding that jurisdiction over HSBC Holdings was

not permissible under Rule 4{k)(2), see Zapata I, 2017 WL 6939209, at *4-5. Accordingly, the

court concludes that these elements of the preclusion test have been satisfied. See, e.g., Moscato

v. MDM Grp., No. 05-cv-10313 (KMW), 2008 WL 2971674, at *4 (S.D.N.Y. July 31, 2008)

(finding issue preclusion barred reconsideration of personal jurisdiction over defendant where

prior court, with benefit of full briefing, "expressly considered Plaintiff's evidence and dismissed

the action against MDM for lack of personal jurisdiction").

               3.      Whether the Resolution of the Issue was Necessary to Support a Valid and
                       Final Judgment on the Merits

       The court turns now to the final element of the governing test, and the only matter

meaningfully in dispute between the parties: whether, in light of Plaintiffs' voluntary dismissal


                                                  9
of the Texas Action, Judge Hanen's order in Zapata I was sufficiently "final" to permit the

application of issue preclusion.

        HSBC Holdings argues, in the main, that there can be no meaningful argument that

jurisdictional rulings are not "final" for the purpose of issue preclusion, and Plaintiffs' election to

voluntarily dismiss the Texas Action cannot have affected its claims against HSBC Holdings

because those claims had already been involuntarily dismissed by Judge Hanen. (See HSBC

Holdings Mem. at 3; HSBC Holdings Reply Mem. in Support of Mot. (Dkt. 38) at 2.) In

response, Plaintiffs rely on the doctrine that a Rule 41(a)(l) dismissal "put[s] the plaintiff in a

legal position as if the first suit had never been brought" and contend that their voluntary

dismissal of the Texas Action renders Judge Hanen's decision a legal nullity that, by definition,

cannot have preclusive effect. (Plfs Mem. I at 3-4 (citing, inter alia, Oneida Indian Nation of

N.Y. v. Oneida County. 622 F.2d 624,629 n.7 (2d Cir. 1980).)

        The question of what effect a Rule 41 voluntary dismissal has on the preclusive effect of

prior orders issued in the dismissed action is one that, as far as the court is aware, the majority of

federal appeals courts (including the Second Circuit) have yet to resolve. Those circuits that

have considered the issue, namely the Fifth and the Eighth Circuits, have reached conflicting

results. Compare Harvey Specialty & Supply v. Anson Flowline Equip .. 434 F.3d 320, 324 (5th

Cir. 2005) (holding, in the context of examining relitigation exception to Anti-Injunction Act,

that order in case terminated by Rule 41 dismissal was not "final" and thus could not be accorded

preclusive effect (citing In re Piper Aircraft Sys. Antitrust Lit., 551 F.2d 213, 220 (8th Cir.

1977)) and Piper Aircraft, 551 F.2d at 219 (because voluntary dismissal "carries down with it

previous proceedings and orders in the action ... [n ]either res judicata nor collateral estoppel is

traditionally applicable") (internal quotation marks and citations omitted); with Robinette v.



                                                  10
Jones, 476 F.3d 585, 589-590 (8th Cir. 2007) (holding that, notwithstanding Piper Aircraft,

voluntary dismissal of prior action did not vitiate preclusive effect of interlocutory grant of

summary judgment because, inter alia, "recent decisions have relaxed traditional views of the

finality requirement in the collateral estoppel context" (quoting In re Nangle, 274 F.3d 481, 484-

85 (8th Cir. 2001) (internal quotation marks omitted)).

        As a matter of first impression, the court concurs with the Eighth Circuit's more recent

decision in Robinette v. Jones and, accordingly, holds that Plaintiffs' voluntary dismissal of the

Texas Action did not strip Zapata I of its preclusive effect. While Plaintiffs correctly

characterize Judge Hanen's order as "interlocutory" insofar as it did not fully dispose of the

Texas Action, the Second Circuit has long emphasized that an order need not be immediately

appealable for it to nonetheless be sufficiently "final" so as to preclude further litigation on the

issue decided. See, e.g., Zdanok v. Glidden Co., 327 F.2d 944, 955 (2d-Cir. 1964) ("[C]ollateral

estoppel does not require a judgment which ends the litigation and leaves nothing for the court to

do but execute the judgment, but includes many dispositions which, though not final in that

sense, have nevertheless been fully litigated." (citation and internal quotation marks omitted)

(alteration adopted)). As set forth above, when determining whether to accord interlocutory

orders preclusive effect, courts are instructed to consider broad factors such as "the nature of the

decision (i.e., that it was not avowedly tentative), the adequacy of the hearing, and the

opportunity for review." Lummus, 297 F.2d at 89. As applied to Zapata I, these factors weigh in

favor of preclusion.

       Since the parties completed briefing this issue, Chief Judge McMahon and Judge Marrero

of the Southern District ofNew York have each had occasion to apply the Lummus factors to

interlocutory orders and, in both instances, held that preclusion was appropriate. See Perring



                                                 11
B.V. v. Serenity Pharmaceuticals, LLC, 391 F. Supp. 3d 265, at 281-90 (S.D.N.Y. 2019) (prior

district court grant of summary judgment in ongoing litigation entitled to preclusive effect);

Rocky Aspen Mgmt. 204 LLC v. Hanford Holdings LLC, 16-cv-4270 (VM), 2019 WL 3940218,

at *3-7 (S.D.N.Y. July 29, 2019) (issues decided in prior bankruptcy court denial of motion to

dismiss bankruptcy petition entitled to preclusive effect). Much of the analysis in these decisions

is equally applicable to the circumstances of this case. As was true of the prior order in Ferring.

Judge Hanen's opinion in Zapata I is easily described as a "textbook district court opinion-one

that identifies and applies binding authority, derives legal principles from persuasive authority,

and applies case law to the particulars of the case." Ferring, 391 F. Supp. 3d at 286.

Additionally, Zapata I was decided upon full briefing by the parties, such that Plaintiffs cannot

contend that they did not have an opportunity to be heard. Id.; see also Rocky Aspen, 2019 WL

3940218, at *4. Moreover, application of issue preclusion in this case would further the policies

underlying the doctrine, namely "reliev[ing] parties of the cost and vexation of multiple lawsuits,

conserv[ing] judicial resources, and, by preventing inconsistent decisions, encourag[ing] reliance

on adjudication." Allen v. McCurry. 449 U.S. 90, 94 (1980); see also, e.g., Env'tl Def. v. United

States Env'tl Prot. Agency. 369 F.3d 193,202 (2d Cir. 2004) (same)..

       However, neither Ferring nor Rocky Aspen involved an interlocutory order in a case that

ultimately terminated in a Rule 41(a)(l) dismissal. This distinction is not without consequence;

both Judge McMahon and Judge Marrero considered the fact that the parties would have or did

have an opportunity to seek review (either at the conclusion of the still-pending prior action, as

in Ferring. or by means of an interlocutory appeal to the district court, which the parties in Rocky

Aspen sought but were denied) as weighing in favor of findi~g preclusion. Here, however,

Plaintiffs' voluntary dismissal of the Texas Action rendered Zapata I unreviewable as a matter of



                                                 12
law. See Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1715 (2017); c£ Bechuck v. Home Depot

U.S.A., 814 FJd 287,295 (5th Cir. 2016) (in the normal course, a voluntary dismissal on

consent under Rule 41(a)(2) is not appealable). And there is support in this circuit for the

proposition that an unappealable order cannot, as a matter of law, be accorded preclusive effect.

See Gelb v. Royal Globe Ins. Co., 798 F.2d 38, 44 (2d Cir. 1986) (noting, in dictum, that

"although failure to appeal does not prevent preclusion, inability to obtain appellate review ...

does" (citations omitted)); see also Kay-R Elec. Corp. v. Stone & Webster Const. Co., Inc., 23

FJd 55, 59 (2d Cir. 1994) (denial of summary judgment not entitled to preclusive effect because,

inter alia, "[t]here is of course no opportunity to review a denial of a motion for summary

judgment"); but see Rocky Aspen, 2019 WL 3940218, at *4 ("[T]he opportunity for appellate

review on the merits is not a necessary feature before an order can be afforded preclusive effect;

it is only one consideration.").

       This distinction, however, is not sufficient to resuscitate Plaintiffs' jurisdictional

arguments. As noted in Ferring. Gelb embraces only those "decisions that are, by law,

unreviewable by their very nature." Perring, 391 F. Supp. 3d at 285 (emphasis added) (citing

Medisys Health Network, Inc. v. Local 348-S United Food & Commercial Workers, AFL-CIO,

337 F.3d 119, 124 (2d Cir. 2003) (matters determined by district court attendant to remand of

action to state court have no preclusive effect because remand orders are unreviewable as a

matter oflaw)); cf. Kay-R Elec. Corp. 23 F.3d at 59. Zapata I, however, which was a final

judgment on the claims as against HSBC Holdings, was not "by its very nature" unreviewable; it

only became so because of Plaintiffs' deliberate choice to invoke their right under Rule 41(a)(l)

to voluntarily dismiss the Texas Action.




                                                 13
        Indeed, had Plaintiffs wished to seek appellate review of Zapata I, there were several

options available to them. For example, Plaintiffs could have moved Judge Hanen to certify

Zapata I for interlocutory appeal to the Fifth Circuit; they could have litigated their claims

against HSBC US (the last defendant remaining in the Texas Action after Zapata II) to judgment

in the Southern District of Texas and then appealed Zapata I to the Fifth Circuit as of right; or

they could have simply consented to HSBC's proposal to transfer the Texas Action to the

Southern District of New York (which, Defendants conceded, could exercise personal

jurisdiction over all defendants in the Texas Action except HSBC Holdings), thereby preserving

Zapata I for appeal before the Second Circuit while permitting Plaintiffs to litigate their claims

against all of the remaining defendants. Instead, Plaintiffs opposed the transfer, insisting that it

was their "prerogative to proceed against only HSBC US in [the Southern District of Texas] and

separately determine whether it is necessary to proceed against HSBC Mexico in a separate

action" (Plfs Opp. to HSBC Mexico Mtn. to Transfer, Texas Action (Dkt. 52), at 24), only to

dismiss the entire Texas Action a mere three days after Zapata II and refile in this court shortly

thereafter.

        It seems the purpose of Plaintiffs' procedural maneuvers was to preserve their

jurisdictional arguments against HSBC Holdings in hopes of finding a more sympathetic

audience. But regardless of whether Plaintiffs actually set out to engage in the type of forum

shopping that a rational observer would infer from their actions, Rule 41 is not so broad as to

allow Plaintiffs to force Defendants to relitigate, and this court to decide, an issue squarely

presented and resolved in the Texas Action. Put another way, Plaintiffs' decision to avail

themselves of Rule 41 's "one free dismissal" Cooter & Gell v. Hartmax Corp., 496 U.S. 384, 398




                                                 14
(1990) does not qualify as a "really good reason," Lummus, 297 F.2d at 89, to permit Plaintiffs

to relitigate this issue.

         In reaching this conclusion, the court is mindful of the rule that a Rule 41 (a)( 1) dismissal

generally annuls the dismissed proceeding. See United States v. L-3 Comms. EO Tech., 921

F.3d 11, 19 (2d Cir. 2019) ("[I]t is hombook law that a voluntary dismissal without prejudice

under Rule 41(a) leaves the situation as if the action had never been filed." (citation, internal

quotation marks, and emphasis omitted).) The court is also aware that of the fact that Rule 41,

by its terms, permits a certain amount of forum shopping. See Harvey Specialty" 434 F.3d at 324

n.15. Neither of these factors, however, commands a different result in this case.

         First, notwithstanding the broad language that the circuits have sometimes used when

discussing Rule 41(a)(l) dismissals, it is beyond dispute that invocation of this procedure does·

not, in fact, erase the prior proceedings. 5 To wit, even after an action is voluntarily dismissed,

the court retains jurisdiction to, for example, impose sanctions for vexatious conduct, initiate

contempt proceedings, and award damages under Rule 65(c). See Cooter & Gell, 496 U.S. at

394-95 ("[D]istrict courts may enforce Rule 11 even after the plaintiff has filed a notice of

dismissal under Rule 41(a)(l)."); U.S. D.I.D. Corp. v. Windstream Comms., Inc., 775 F.3d 128,

134-135 (2d Cir. 2014) (district court can award damages under Rule 65(c) sustained as a result

of injunction notwithstanding voluntary dismissal of action). While the decisions establishing

these exceptions rest primarily on a jurisdictional analysis inapplicable to this case, the existence

of such exceptions confirms a broader principle that is fully applicable here, namely that Rule 41

does not give parties carte blanche to manipulate the judicial process without consequence.



5
  Indeed, Plaintiffs themselves seem keen to preserve at least part of the record in the Texas Action. (See Plfs Mem.
in Opp. to Defs. Mot. (Dkt. 37) at 11-12 (noting that "Judge Hanen ... agreed with the premise that the cartels
function as terrorist groups (citing Zapata I, 2017 WL 6939209, at *I)).)

                                                         15
         Second, and perhaps more importantly, the observation that Rule 4l(a)(l) permits forum

shopping is almost invariably coupled with an emphasis on the fact that defendants wishing to

hinder such "abuse" need do no more than file an answer. See, e.g., Harvey Specialty, 434 F.3d

at 324 n.15 ("Defendants who desire to prevent plaintiffs from invoking their unfettered right to

dismiss actions under Rule 4l(a)(l) may do so by taking the simple step of filing an answer.");

accord U.S. D.I.D. Corp., 775 F.3d at 135 ("Rule 41(a)(l) was designed to curb abuses of

nonsuit rules by limiting the right to voluntary dismissal without prejudice to the brief period

before the defendant had made a significant commitment of time and money." (quoting Cooter &

Gell, 496 U.S. at 397 (internal quotation marks omitted) (alteration adopted)). 6 The option of

filing an answer, however, was not available to HSBC Holdings when Plaintiffs dismissed the

Texas Action because Judge Hanen had already dismissed HSBC Holdings as a defendant.

Indeed, had HSBC Holdings been the only named defendant in the Texas Action, Zapata I would

have ended the entire case and unquestionably precluded any further litigation on the

jurisdictional issue; instead, however, the matter continued as against the Mexican HSBC

Entities (until they were dismissed by Zapata II) and HSBC US. For whatever else it may allow,

Rule 41(a)(l) cannot be read to permit Plaintiffs to escape the consequences of Zapata I simply

because they opted to sue four HSBC entities rather than HSBC Holdings alone.

         For these reasons, the court holds that Defendants are estopped by Zapata I from arguing

that this court may exercise jurisdiction over HSBC Holdings under Rule 4(k)(2) and,

accordingly, grants HSBC Holdings' motion to dismiss for lack of personal jurisdiction.




6
 It bears noting that the Eighth Circuit also distinguished its decision in Robinette from its earlier decision in Piper
Aircraft in part on the fact that the defendant in Robinette had already filed an answer, while the defendant in Piper
Aircraft had not. See Robinette, 476 F.3d at 489 n.3.

                                                           16
III.     HSBC US AND THE l\1EXICAN HSBC ENTITIES' MOTION TO DISMISS FOR
         FAILURE TO STATE A CLAIM

         Having disposed of Plaintiffs' claims against HSBC Holdings, the court turns now to the

remaining Defendants' (HSBC US and the Mexican HSBC Entities, hereinafter "HSBC") motion

to dismiss. At the outset, the court emphasizes that the question before it is not whether the

Cartels should be condemned for the horrific violence that they inflict, including the

unimaginable pain suffered by Plaintiffs at their hands. Nor is the question before the court

whether HSBC should face consequences for its admitted laundering of vast sums of money for

international criminal organizations, including the Cartels, in violation of a bevy of federal and

state criminal statutes. Rather the question that the court must answer today is whether Plaintiffs

plead sufficient facts to plausibly state a claim that, in addition to whatever other sanctions they

might face, Defendants can be made to face the consequence of liability to Plaintiffs under the

ATA.

         In support of their assertion that the answer to this question is "no," Defendants contend,

inter alia, that the complaint does not plausibly allege: (1) that Defendants' conduct proximately

caused Plaintiffs' injuries; and (2) that Defendants' conduct amounted to "international

terrorism," because Defendants' money laundering activities did "appear to [have] be[en]

intended" to coerce a civilian population or influence the policy or conduct of a government.

(See Defs. Mem. in Supp. of Mot. ("Defs. Mem.") (Dkt. 35) at 9-29.) For the reasons that

follow, the court agrees with both propositions. Accordingly, Defendants' motion to dismiss is

GRANTED. 7




7
 Because the court dismisses HSBC Holdings from this action for lack of personal jurisdiction, it has not considered
HSBC Holdings' conduct as part of this analysis. Were it to do so, however, the result would not change. Likewise,
were the court to have held that it could exercise jurisdiction over HSBC Holdings, it would nonetheless have
dismissed the claims as against HSBC Holdings under Rule 12(b)(6) for the reasons set forth herein.

                                                        17
        A.      Legal Standard

        The purpose of a motion to dismiss for failure to state a claim under Rule l 2(b)(6) is to

test the legal sufficiency of a plaintiffs claims for relief. Patane v. Clark, 508 F.3d 106, 111-12

(2d Cir. 2007) (per curiam). A complaint will survive a motion to dismiss if it contains

"sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id.

        In reviewing a complaint on a motion to dismiss for failure to state a claim, the court

must accept as true all allegations of fact in the complaint and draw all reasonable inferences in

favor of the plaintiff. ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

However, a court is not required to disregard "alternative explanations so obvious that they

render the plaintiffs inferences unreasonable." Batalla Vidal v. Nielsen, 291 F. Supp. 3d 260,

269 (E.D.N.Y. 2018) (Garaufis, J.) (citation omitted).

        B.     Discussion

        The ATA creates a private right of action for "[a]ny national of the United States injured

in his or her person, property, or business by reason of an act of international terrorism." 18

U.S.C. § 2333(a). As discussed in greater detail infra, the "by reason of' language requires proof

that the alleged act of international terrorism proximately caused the injuries for which recovery

is sought.

       International terrorism is, in tum, defined as activities that:

               (A) involve violent acts or acts dangerous to human life that are a
               violation of the criminal laws of the United States or of any State,
               or that would be a criminal violation if committed within the
               jurisdiction of the United States or of any State;


                                                   18
                  (B) appear to be intended-
                          (i) to intimidate or coerce a civilian population;
                          (ii) to influence the policy of a government by intimidation
                          or coercion; or
                         (iii) to affect the conduct of a government by mass
                         destruction, assassination, or kidnapping; and
                  (C) occur primarily outside the territorial jurisdiction of the United
                  States, or transcend national boundaries in terms of the means by
                  which they are accomplished, the persons they appear intended to
                  intimidate or coerce, or the locale in which their perpetrators
                  operate or seek asylum.

Id.§ 2331(1). Further, a plaintiff pleading an ATA claim must show that the defendant's alleged

actions satisfy each element of the statutory definition of "an act ofintemational terrorism," and

may not rely on the defendant's alleged violation of other criminal prohibitions contained in the

ATA to satisfy the second or third elements. See Linde v. Arab Bank PLC, 882 F.3d 314, 326

(2d Cir. 2018).

        The ATA does not provide for secondary liability unless the act of international terrorism

in question was carried out by an entity formally designated as a foreign terrorist organization

(see id. § 2333(d)(2)), which is not true of the Cartels (see Defs. Mem. at 1; Plfs. Mem. in Opp. ·

to Defs. Mot. ("Plfs. Mem. II") (Dkt. 37) at    q).   Accordingly, for Plaintiffs' complaint to

survive, it must plausibly allege not that the attacks that injured Plaintiffs were acts of

international terrorism, but that HSBC's money-laundering activities were, in and of themselves,

acts of international terrorism that proximately caused Plaintiffs' injuries.

                  1.     Proximate Cause Under the ATA

       As discussed supra, the ATA permits certain classes of individuals who have been

harmed "by reason of' an act of international terrorism to bring a civil action for damages. 18

U.S.C. § 233 l(a). As is true of other statutes creating a private right of action for individuals

injured "by reason of' a violation thereof~ the Racketeer Influenced and Corrupt

                                                   19
Organizations Act ("RICO"), 18 U.S.C. §§ 1961-1968), this language requires a plaintiff to

allege and prove that the violation proximately caused her injuries. See Rothstein v. UBS AG,

708 F.3d 82, 95 (2d Cir. 2013) (§ 233 l(a) requires showing of proximate cause because "[t]he

'by reason of language had a well-understood meaning, as Congress had used it in creating

private rights of action under RICO and the antitrust laws"). Proximate causation in the ATA

context, in turn, requires the same showing as is required under other statutes that employ the

same "by reason of' language, i.e. a sufficiently direct relationship between the conduct in

question and the injuries for which recovery is sought. 8 See id. at 91-92 (citing Anza v. Ideal

Steel Supply Corp., 547 U.S. 451, 461 (2006)); see also Fields v. Twitter~ Inc., 881 F.3d 739, 744

(9th Cir. 2018) ("[T]o satisfy the ATA's 'by reason of requirement, a plaintiff must show at

least some direct relationship between the injuries that he or she suffered and the defendant's

acts."); Kemper v. Deutsche Bank AG, 911 F.3d 383, 392 (7th Cir. 2018) (proximate cause

under ATA requires inquiry into "foreseeability, directness, and the substantiality of the

defendant's conduct").

          This direct link between the conduct (money laundering) and injuries (acts of violence

committed by individuals affiliated with the Cartels) is entirely lacking in the complaint.

Plaintiffs allege that HSBC helped the Cartels launder enormous sums of illicit cash into the

Mexican and U.S. economies. Plaintiffs also allege that individuals hired by the Cartels and

affiliated gangs committed what can only be described as horrific acts of violence against them

and their family members.



8 This, however, does not require a stringent showing of "but-for" causation, i.e. a tracing of the specific dollars
alleged to have been laundered to each of the attacks suffered by Plaintiffs. See, e.g., Strauss v. Credit Lyonnais,
S.A., 925 F. Supp. 2d 414, 432-33 (E.D.N.Y. 2013) ("Strauss I") ("[P]laintiffs who bring an ATA action are not
required to trace specific dollars to specific attacks . . . . Such a task would be impossible and would make the ATA
practically dead letter.").

                                                         20
         What Plaintiffs do not allege, however, is any relationship between HSBC' s money

laundering and the acts of violence perpetrated against them. Plaintiffs do not allege, for

example, that the Cartels require laundered money to carry out any acts of violence in Mexico,

let alone the specific atrocities inflicted upon Plaintiffs. Moreover, the Cartels are not cash-poor

organizations; indeed, Plaintiffs acknowledge that the Cartels have abundant cash resources, and

there is no plausible inference that the Cartels would not be able to commit these acts of violence

without HSBC first laundering their money. 9 (See Defs. Mem. at 17-18; Campi. ,r,r 116, 124-

125.) See also Rothstein, 708 F.3d at 97 ("We see no nonconclusory allegation in the Complaint

that plausibly shows that ... Iran would have been unable to fund the attacks by Hizbollah and

Hamas without the cash provided by UBS."); Fields, 881 F.3d at 749-50 ("At most, the SAC

establishes that Twitter' s alleged provision of material support to ISIS facilitated the

organization's growth and ability to plan and execute terrorist attacks. But the SAC does not

articulate any connection between Twitter' s provision of this aid and Plaintiffs-Appellants'

injuries."); Freeman v. HSBC Holdings plc, No. 14-cv-6601 (PKC), 2019 WL 4452364, at *17

(E.D .N. Y. Sept. 16, 2019) (dismissing ATA claims because, inter alia, the lack of any "plausible

allegations that the attacks in Iraq were only possible due to Defendants' actions"); Ahmad v..

Christian Friends oflsraeli Co~unities, No. 13-cv-3376 (JMF), 2014 WL 1796322, at *4

(S.D.N.Y. May 5, 2014). 10


9For the purpose of this analysis, the court has not distinguished between the various HSBC entities. However, it
notes that HSBC US' s alleged conduct, is even further removed from the acts of violence suffered by Plaintiff than
HSBC Mexico's conduct. Even if the court were to have found the allegations plausibly stated a claim as against
HSBC Mexico (which it has not), it would still dismiss the claims against HSBC US.
10
  In Rothstein, the defendant was alleged to have processed transactions for a sovereign state (Iran). Since that
decision, courts have generally employed a heightened standard when adjudicating ATA claims involving sovereign
governments, which engage in a variety of legitimate, non-terroristic activities. See, e.g .. Kemper, 91 I F.3d at 393
("When one of the links on a causal chain is a sovereign state, the need for facts specifically connecting a
defendant's actions to the ultimate terrorist attack is especially acute.").
While the Cartels are not sovereign governments, the underlying logic of these cases is applicable here. The Cartels
may commit acts of terrorism, but, as set forth in the complaint, they are, first and foremost, organized crime

                                                         21
         The closest the Plaintiffs come to providing such an inference is in their assertion that the

Cartels use laundered money to purchase "buildings, factories, equipment, weaponry, personnel,

vehicles, aircraft, boats, submersible vessels, and raw materials" (Compl. iJ 120), and that if the

Cartels could no longer launder money they would "cease to exist" ilil if 123 ). These conclusory

allegations are simply insufficient to support a complaint.

         Moreover, by imputing responsibility for the Cartels' continued existence to Defendants,

Plaintiffs' theory would effectively hold HSBC liable for all Cartel violence. Indeed, were this

enough to sustain a claim, the court would be left without an intelligible basis to distinguish

between the specific attacks that form the basis of the complaint and the myriad examples of

horrific and often terroristic violence inflicted upon others that comprise nearly 20% of its

contents. (See Compl.       iJil 60-88.)   And, as Defendants correctly argue, this is "precisely the kind

of unlimited, sprawling, and speculative liability that proximate cause forbids" (Defs. Reply

Mero. in Support of Mot. (Dkt. 39) at 9). See, e.g., Blue Shield of Virginia v. Mccready. 457

U.S. 465, 476-77 (1982) ("An antitrust violation may be expected to cause ripples of harm to

flow through the Nation's economy; but despite the broad wording of§ 4, there is a point beyond

which the wrongdoer should not be held liable." (internal quotation marks and citation omitted));

accord Crosby v. Twitter, Inc., 921 F.3d 617, 625 (6th Cir. 2019) ("[W]e expect Defendants

websites to cause some ripples of harm . . . . But without more, Defendants do not proximately

cause all these potential ripples." (internal quotation marks and citations omitted)).




syndicates. (See, e.g.• Compl. ,r 41 ("The Mexican cartels are [] responsible for the production or supply over ninety
percent of the illicit drugs imported into the United States . . . . They have also expanded into other criminal
enterprises and now control major kidnapping, human trafficking, and extortion enterprises throughout Mexico and
the world.").) Though the Cartels' main activities are certainly not the "legitimate ... operations and programs" of a
sovereign government, Rothstein, 708 F .3d at 97, nor are they international terrorism.

                                                         22
        Equally unavailing is Plaintiffs' assertion that the sheer volume of funds laundered-at

least $881 million by HSBC's own admission-is itself sufficient to support a complaint. (See

Plfs. Mem. II at 29-30 (citing, inter alia, Strauss I, 925 F. Supp. 2d at 435 (denying summary

judgment because "[o]n this record, a reasonable juror could conclude that ... Hamas' increased

ability to carry out deadly attacks was a foreseeable consequence of sending millions of dollars

to groups controlled by Hamas"). The first problem with this theory is that, because Plaintiffs ·

have not established any direct causal link between HSBC's money laundering and the incidents

that injured them, they cannot make up for this fatal deficiency simply by pointing to the number

of dollars laundered. Cf. Rothstein, 708 F.3d at 93 (no proximate cause notwithstanding fact that

UBS had allegedly provided Iran "with hundreds of millions of dollars in cash"); Freeman, 2019

WL 4452364, at *12, *16-17 (no proximate cause notwithstanding fact that HSBC had allegedly

"conspir[ed] to facilitate the transfer of billions of dollars to Iran").

        Further, it is not at all cle_ar that the cases (at least those from courts within this circuit) on

which Plaintiffs rely remain good law in the wake of the Second Circuit's decisions in Rothstein

and Linde, both of which were decided after nearly every case Plaintiffs cite. See, e.g., Strauss

v. Credit Lyonnais, S.A., 379 F. Supp. 3d 148, 158-159 (E.D.N.Y. 2019) (granting summary

judgment, albeit on grounds other than proximate cause, in light of Linde). Further, Plaintiffs'

cases generally involve alleged donations to formally designated terrorist organizations such as

Hamas (or front groups for such organizations), and the decisions denying motions to dismiss in

these cases have rested on the theory that giving money to terrorist organizations definitionally

enables them to commit additional acts of terrorism. See, e.g., In re Chiquita Brands lnt'l, Inc.,

248 F. Supp. 3d 1284, 1309-14, 1318 (S.D. Fla. 2018) (holding, under less-stringent "substantial

factor" theory of proximate causation, that "a reasonable juror could conclude that giving money



                                                   23
to Colombian guerillas, having no function other than the perpetration of violence, would

enhance the terror capabilities of the guerillas and lead to more violence"). As already

discussed, however, the Cartels are not purely terrorist organizations, see supra n.10, and

laundering money that the Cartels independently accumulate is an act of a fundamentally

different sort from giving terrorist organizations money that they do not already have.

         Because Plaintiffs have failed to plead proximate cause, their claims must be dismissed.

                   2.       Intent Under the ATA

         An ATA complaint must plausibly allege that the conduct at issue objectively

''appear[ed] to be intended" to intimidate civilians or influence a government. See 18 U.S.C.

§ 2331(1); Linde, 882 F.3d at 326. As applied to the complaint, this requires Plaintiffs to allege

not that the incidents that injured them meet this standard, but that the actions undertaken by

HSBC-i.e. money laundering-meet this standard. I I While the court does not rule out the

possibility that, under certain circumstances, a plaintiff could state a plausible ATA claim

involving behavior that is facially non-violent, Plaintiffs do not do so here.

         As Plaintiffs themselves note, while the court must draw all inferences in their favor in

deciding this motion, it is not required to disregard "alternative explanations so obvious that they

render the plaintiffs inferences unreasonable." (Plfs. Mem. II at 7 (quoting Batalla Vidal, 291 F.

Supp. 3d at 369 (internal quotation marks omitted)).) And Plaintiffs' complaint unmistakably

sets forth such a plausible alternative explanation for HSBC's conduct: greed. (See Compl.

1126 ("In many instances, bank employees were bribed to accept" large cash deposits from




11
  Plaintiffs contend that Linde "did not reverse the substantial case law from this Court and elsewhere holding that
knowingly providing financial support to terrorist organizations can create a triable issue of fact on the 'appears to
be intended' and other definitional elements." (Plfs. Mem. II at 26.) The court is unpersuaded by this argument.
The fact that the Second Circuit's decision in Linde related to a jury instruction is a function of the posture of the
case at the time it was appealed, and nothing in the decision supports Plaintiffs' proffered interpretation.

                                                          24
known or suspected Cartel money launderers); id. iJ 175 (cartel accounts were "a 'cheap' source

ofrevenu e" for HSBC); id. ,r 182 (whlstleblower blamed HSBC's AML failures on "a culture

[ofJ pursuing profit and targets at all costs" (internal quotation marks omitted) (alteration in

original)); id. ,r 233 ("[F]rom 2006 to at least 2010, HSBC significantly reduced the resources

available to its AML program in order to cut costs and increase its profits.").) In other words, to

an objective observer, HSBC's conduct appeared to be "motivated by economics, not by a desire

to 'intimidate or coerce.''' Kemper, 911 F.3d at 390; see also Freeman, 2019 WL 4452364, at

*15 (dismissing ATA claims because, inter alia, "[d]efendants 'appear[e d]' to have been purely

motivated by the opportunity to make money"). This defect is equally fatal to Plaintiffs' claims.

               3.      Grupo Financiero

        Defendants assert that Plaintiffs "do not allege any actionable conduct" by Grupo

Financiero. (Defs. Mem. at 32.) The court agrees, and separately grants the motion as to Grupo

Financiero on this basis as well.

IV.     CONCLUSION

        For the foregoing reasons, the court GRANTS HSBC Holdings' (Dkt. 32) Motion to

Dismiss for Lack of Personal Jurisdiction and GRANTS the remaining Defendants' (Dkt. 33)

Motion to Dismiss for Failure to State a Claim.

        The Clerk of Court is respectfully DIRECTED to enter judgmen t in favor of Defendants

and close this case.

        SO ORDERED.
                                                                        s/Nicholas G. Garaufis


Dated: Brooklyn, New York                                              ~CHOL AS G. GARAU FISV
       Septem ber~ 2019                                                United States District Judge




                                                  25
